{¶ 1} The certified question is answered by our opinion in State v. Rohrbaugh, 126 Ohio St.3d 421, 2010-Ohio-3286, 934 N.E.2d 920, and the cause is remanded to the court of appeals for application of State v. Rohrbaugh, including a determination whether the three conditions set forth in the syllabus of State v. Rohrbaugh were present with regard to appellant’s guilty plea to the amended indictment.
Brown, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.